Citation Nr: 0532450	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  02-01 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for residuals of a right 
ear injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel







INTRODUCTION

The veteran had active service from January to March 1995.

This appeal arises from an April 2000 rating decision of the 
Oakland, California Regional Office (RO).  The appeal is 
currently being handled by the San Diego RO.

The Board notes that the issue on appeal concerns the 
specific claim of service connection for residuals of an 
injury to the right ear.  It does not involve the issue of 
whether service connection is warranted for tinnitus.  In 
fact, service connection for tinnitus was denied in a 
separate rating decision in July 2002.  The denial of the 
issue of entitlement to service connection for tinnitus is 
final as the veteran did not submit a timely notice of 
disagreement following receipt of the notice of denial in 
August 2002.  

The Board further notes that the veteran submitted a June 
2005 statement that suggests that he may wish to pursue a 
claim of service connection for tinnitus.  The RO, therefore, 
should contact the veteran and determine whether he wishes to 
pursue a claim to reopen the issue of entitlement to service 
connection for tinnitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for residuals of a right ear injury.

This case was remanded from the Board to the RO in July 2003 
to provide the veteran with a VA ear examination; however, 
this development was not accomplished.  In the case of 
Stegall v. West, 11 Vet. App. 268 (1998), the Court held that 
a remand was necessary due to the RO's failure to follow the 
directives in the Board's remand.  It was further held that 
where the remand orders of the Board are not complied with, 
the Board itself errs in failing to ensure compliance

VA is required to conduct an accurate and descriptive medical 
examination based on the complete medical record.  38 C.F.R. 
§§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
this case, the veteran must be afforded a VA ear examination 
to include a nexus opinion relative to the service connection 
claim for residuals of a right ear injury that takes into 
account all of the evidence of record so that the VA may 
fully and fairly adjudicate this appeal. 

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disability at 
issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA ear examination that 
must be conducted by a physician who has 
the appropriate expertise to evaluate the 
veteran's claim.  The claims folder must 
be made available to the physician for 
review prior to the examination and all 
necessary diagnostic testing should be 
accomplished.  Based on a review of the 
entire record and the current 
examination, an opinion should be 
rendered as to whether it is at least as 
likely as not that any current right ear 
disability is related to a right ear 
injury during the veteran's military 
service.  The underlined burden of proof 
must be utilized by the physician in 
rendering an opinion.  All factors upon 
which the medical opinion is based must 
be set forth for the record.

3.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond.  The SSOC must contain notice 
of all relevant actions taken on the 
claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2005).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


